DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I, and species of compound 
    PNG
    media_image1.png
    183
    268
    media_image1.png
    Greyscale
 in the reply filed on February 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 8-12, 15, 16, 19 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on February 19, 2021.
4.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent necessary to determine patentability.  The elected was anticipated by the prior art.  Furthermore, prior art was found that anticipates the Markush claims with respect to a nonelected species.  Therefore, the claims were rejected and nonelected species were withdrawn from further consideration.  The claims were searched to the extent of the elected species and the nonelected species of 
    PNG
    media_image2.png
    173
    289
    media_image2.png
    Greyscale
.  Applicant will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome.
Information Disclosure Statement
5.	The information disclosure statements (dated June 16, 2020 and January 25, 2019) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-7, 7, 13, 14, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mishra et al. (caplus an 2013:707069 abstract, full article International Journal of Research in Pharmacy and Chemistry, 2013, 3-2, 256-268).  The reference has a publication date of 2013 which antedates the instant claims having an effective filing date of June 7, 2017 (national stage entry date) and priority claim to US 62/346,939 dated June 7, 2016.
	The reference teaches the compounds of 
    PNG
    media_image1.png
    183
    268
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    173
    289
    media_image2.png
    Greyscale
 as nitric oxide synthase inhibitors and pharmaceutical compositions thereof (see page 261).  The first compound is Applicant’s elected species.  The second compound corresponds to the instant claims in the following manner:  X=Y=CH; L=CONH(CH2)2-benzodioxole.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626